internal_revenue_service index number number release date cc dom fi p plr-115498-98 march taxpayer - state a - state b - policy a - policy b - policy c - policy d - year w - year x - year y - year z - year zz - number - number - location a - date a - date b - date c - date d - date e - month a - month b - dear this letter responds to a letter dated date a signed by your representative requesting that a waiver be granted pursuant to sec_7702 of the internal_revenue_code with respect to certain failed life_insurance contracts supplemental information was submitted on date b date c date d and date e taxpayer is a life_insurance_company that was originally organized under the laws of state a and was subsequently redomesticated in state b taxpayer represents that it is a life_insurance_company under sec_816 and is subject_to taxation under subchapter_l of the code taxpayer is under the audit jurisdiction of the district_director in location a taxpayer issued policy a policy b policy c and policy d flexible premium universal_life_insurance contracts between year w and year x a total of more than number universal_life_insurance contracts were issued by the taxpayer during this period of which number inadvertently failed sec_7702 number represents less than one-tenth of one percent of the total number of contracts issued taxpayer has not retested policies that lapsed or terminated prior to year z to the best of taxpayer’s knowledge there have not been any sec_7702 testing failures on any of the life_insurance contracts that it has issued since year w on other policy forms nor have there been sec_7702 testing failures on any policies issued since year y on its policy a policy b policy c and policy d policy forms the failures can be divided into eight groups the first group involves failures that are the result of personnel in the administrative department using incorrect tables either when the policy was set up or when a spousal rider was added the second group involves a single failure that resulted from a manual miscalculation which in turn generated an insufficient refund of premiums on the contract the third group involves failures that are the result of overstated guideline premium amounts for policyholders who changed from smoker to nonsmoker status the fourth group involves failures that are similar to those in group three but for changes in medical rating from sub-standard to standard the fifth group involves failures that are the result of mathematical errors in computing new guideline premiums for contracts with face_amount reductions the sixth group also involves a clerical_error by the person responsible for adjusting the guideline_premium_limitation for a contract with a reduced face_amount the seventh group involves failures that are the result of the use of incorrect gender factors the eighth group involves tefra contracts for which there was a face_amount change after the enactment of defra due to an apparent miscommunication between the actuarial and administrative departments the policies were not tested under defra when the face_amount was changed some of the failed policies have been surrendered and others were in compliance with sec_7702 as of the latest test date according to taxpayer the remaining failed policies will all come into compliance immediately upon a distribution of excess premiums with interest in year z taxpayer discovered that its sec_7702 testing procedures for its policies a b c and d policy forms did not properly take into account reductions in policy face_amount changes in rating classification or certain other ministerial changes after it discovered the errors taxpayer reviewed all of the outstanding policies to identify testing failures and to determine the cause of the testing failures in month a of year z taxpayer’s actuaries issued compliance guidelines with respect to sec_7702 and sec_7702a that established the current procedures for defra testing these compliance procedures were further revised in month b of year zz these revisions include clarifications on how to adjust for coverage changes the change in the way taxpayer will calculate coverage changes was the result of discussions with an outside consultant taxpayer states that the new method is consistent with industry practice on this issue the errors in groups one two five six and seven resulted from clerical errors of various sorts ranging from mathematical errors to use of incorrect gender factors to failure to follow established procedures for retesting in each case the failures were due to human error in each case according to taxpayer had established procedures been followed the contracts would not have failed the failures in groups three and four involved the computation of the guideline premium after an adjustment event changes from smoker to non-smoker or sub-standard to standard medical rating neither the code nor the legislative_history of sec_7702 provides guidance as to the acceptable methodology to be used in such situations taxpayer recomputed the guideline premium using a methodology that did not completely take into account the additional cash_value that accumulated for the years before the adjustment based on the prior status a subsequent review of this methodology resulted in a second recomputation of the guideline premium taxpayer attempted to comply with the requirements of sec_7702 when taxpayer made its initial recomputation taxpayer’s initial recomputation although not correct was based on a reasonable interpretation of sec_7702 finally the eighth group of failures involved adjustments to the face_amount of policies that did not result in full recomputation of the guideline_premium_limitation most of the policies in this group were tefra policies for which changes were made after the enactment of defra in these situations as explained above the administrative department either failed to make any adjustment or failed to make the proper adjustment due to an apparent miscommunication between the actuarial and administrative department sec_7702 statutorily defines the requirements that a life_insurance_policy must meet to be treated as a life_insurance_contract for federal_income_tax purposes a contract must be a life_insurance_contract under applicable law and must meet either of two alternative tests the cash_value_accumulation_test of sec_7702 or the guideline premium and cash_value_corridor_test of sec_7702 and b sec_7702 provides that a contract meets the guideline premium requirements if the sum of the premiums_paid under such contract does not at any time exceed the guideline_premium_limitation as of such time sec_7702 provides that the term guideline_premium_limitation means as of any date the greater of a the guideline_single_premium or b the sum of the guideline level premiums to such date sec_7702 provides that the term guideline_single_premium means the premium at issue with respect to future_benefits under the contract sec_7702 provides that the determination of the guideline_single_premium amount shall be based on i reasonable mortality charges which meet the requirements if any prescribed in regulations and which except as provided in regulations do not exceed the mortality charges specified in the commissioner’s standard tables as defined in sec_807 as of the time the contract is issued ii any reasonable charges other than mortality charges which on the basis of the company’s experience if any with respect to similar contracts are reasonably expected to be actually paid and iii interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract sec_7702 provides that the secretary may waive the failure to satisfy the statutory requirements under sec_7702 for a life_insurance_contract for any year if such failure was due to reasonable error and reasonable steps are taken to remedy the error taxpayer submits that the noncompliance with the applicable guideline limitations in sec_7702 resulting in the inadvertent monitoring errors was due to reasonable error within the meaning of sec_7702 the policies are not by design inconsistent with the applicable_requirements of sec_7702 flexible premium universal_life_insurance contracts such as the failed policies by their nature do not contractually require a fixed amount of premium payments rather they permit payments that are flexible and are largely at the discretion of the policyholder the only means of control_over the policies’ compliance that is available to taxpayer is to monitor such premium payments as they are made to ensure that they do not exceed the applicable guideline limitation under sec_7702 taxpayer calculated a premium limitation for each policy in accordance with the requirements of sec_7702 and monitored premium payments in an effort to prevent any policy from exceeding its premium limitation however inadvertent human errors were made in accepting excess premiums despite taxpayer’s efforts to prevent this from occurring human mistakes of the type resulting in errors are inevitable when administering the large number of policies that the taxpayer has outstanding taxpayer monitored premium payments through a compliance system in an effort to prevent any policy from exceeding its premium limitation taxpayer has changed its compliance guidelines for sec_7702 testing purposes in order to prevent inadvertent policy failures based on the facts submitted the errors that caused a number of policies a b c and d to exceed the guideline_premium_limitation were reasonable errors taxpayer had attempted to systematically monitor the policies taxpayer is taking reasonable steps to correct the errors within days by refunding the excess premiums with interest or increasing death_benefits for each affected policyholder accordingly based on the information submitted it is held that failure of number policies described in detail in the taxpayer’s submission to satisfy the requirements of sec_7702 is waived pursuant to sec_7702 we express no opinion as to the tax treatment of the policies under the provisions of other sections of the code and income_tax regulations that may be applicable thereto no opinion is expressed as to the compliance of these policies with other provisions of sec_7702 this ruling is addressed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the next federal_income_tax return to be filed by the taxpayer sincerely yours assistant chief_counsel financial institutions products by signed by mark s smith mark s smith chief branch
